Winslow, J.
This action is brought to recover the commissions of a real-estate broker. The action was tried by the court. The facts were, and the court found, that the defendant, who was an agent to sell certain lands in Douglas county for a principal, agreed to pay the plaintiff a commission of §500 if he would find a purchaser ready, able, and willing to purchase a certain described parcel of real estate in Douglas county. The plaintiff found and produced such purchaser, and then defendant discovered that the said parcel of land' was not the property of his principal; and he claims that this was a mutual mistake of fact, which avoided the contract to pay commissions on the sale. The plaintiff was in no way responsible for the defendant’s mistake. On these facts judgment was rendered for the plaintiff. This judgment was plainly right. The defendant’s mistake was not, within the meaning of the law, a mutual mistake. The fact concerning which *317the mistake was made was not an inducement to the contract, or material thereto, so far "as plaintiff was concerned. The plaintiff performed the labor which he agreed to perform, and cannot be defeated by the fact that defendant was negligently mistaken as to a fact which was entirely immaterial to the plaintiff, and which should have been within the defendant’s own knowledge.
By the Court.— Judgment affirmed.